DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Receipt is acknowledged of the amendment filed 12/17/2021. Claims 1, 3-5, 8, 10-12 have been amended. Claims 2, 6, 9 and 13-15 have been cancelled. Claims 1, 3-5, 8 and 10-12 are pending and an action is as follows.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chiu US 2014/0010175 (hereinafter Chiu)
Regarding claim 1, Chiu teaches a method performed by a user equipment (UE) in a wireless communication system, the method comprising:
receiving, by the UE (UE 630) from another UE (UE 620), a packet[Chiu, Figure 6 (Data transmission at t6)],

wherein the feedback information includes information regarding whether a resource related to the packet is conflicted, wherein the feedback information is related to a resource reselection [Chiu, Figure 6, ¶49 and also ¶46 (the feedback includes information such as a NACK regarding whether resources related to the packet is conflicted (as the data transmission was negatively acknowledged as not being properly received using the resource of allocated to the data transmission) and the feedback information is related to resource reselection (the NACK is related to an instruction to allocate a new resource for retransmission of the data transmission).)]


Regarding claim 8, Chiu teaches a user equipment (UE) (UE 630) configured to operate in a wireless communication system [Chiu, Figures 6 and 8], the UE comprising:
A transceiver [Chiu, Figure 8 (transceiver)], and 
a processor [Chiu Figure 8 (processor)],
wherein the processor is configured to receive a packet from another UE (UE 620), a packet[Chiu, Figure 6 (Data transmission at t6)],
transmitting, by the UE (UE 630) to the another UE (UE 620), feedback information for the packet [Chiu, Figure 6, Feedback ACK/NACK, ¶46],
wherein the feedback information includes information regarding whether a resource related to the packet is conflicted, wherein the feedback information is related to a resource reselection [Chiu, Figure 6, ¶49 and also ¶46 (the feedback includes information such as a NACK regarding whether resources related to the packet is conflicted (as the data transmission was negatively acknowledged as not being properly received using the resource of allocated to the data transmission) and the feedback 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu as applied to claims 1 and 8 respectively above, and further in view of Pietraski et al. US 2019/016890 (hereinafter Pie).
Regarding claim 3, Chiu teaches the method according to claim 1, wherein a resource in which the feedback information is transmitted is located after a preconfigured offset value from a resource in which the packet is received.
(Chiu teaches wherein the there is a preconfigured offset of time between a resource in which the feedback information is transmitted and the resource in which the transmitted packet (t6) is received by the receiving UE 630, wherein the time is the amount of time required to process the CRC of 
However, Pie teaches wherein the feedback information, such as the NACK, may have a predetermined offset value (period of time) in when the feedback information must be sent from receiving device to the transmitting device which is following the failed reception of the transmitted data transmission [Pie, ¶208].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Chiu, indicating a method and system for communicating feedback information with respect to conflicting resources, with the teachings of Pie, indicating that the feedback information for a received packet may be transmitted a predetermined offset value from the resource via which the packet was received. The resulting benefit would have been the ability to allow for enough time the processing elements of the receiving device to make the determination of whether the reception was successful, perform error detections/corrections if possible and transmit the appropriate feedback in an interference mitigated resource coordinated with other system elements for the an increased chance of recovering the transmission.

Regarding claim 10, the combination of Chiu, in view of Pie teaches, the UE according to claim 8, wherein a resource in which the feedback information is transmitted is located after a preconfigured offset value from a resource in which the packet is received. (The rationale applied to the rejection of claim 3 is hereby applied to the rejection of claim 10 in addition to the motivation to combine the applied references.)

s 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu as applied to claims 1 and 8 respectively above, and further in view of Freda et al. 2020/0296749 (hereinafter Freda).

Regarding claim 4, Chiu teaches the method according to claim 1, comprising exchanging of transmissions between UEs but it does not teach wherein based on the packet being related to a request for sidelink CSI feedback, a resource in which the feedback information is transmitted is selected within a latency bound.
However, Freda teaches wherein based on the transmission being related to a request for sidelink CSI feedback [Freda, ¶261 (WTRU/UEs may transmit resource requests (RRs) and be allocated resources to transmit sidelink control information (sidelink CSI feedback) in response to the RR)]. The resources to be selected must meet latency bounds expressed by the maximum/target latency [Freda, ¶189-¶193 & ¶258].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Chiu, indicating a method and system for exchanging communications between UEs, with the teachings of Freda, indicating that the sidelink CSI feedback may be requested to selected to meet latency bounds. The resulting benefit of the combination would have been the ability for the WTRUs to perform self-adjusting and selecting the most appropriate QoS requirement to improve connectivity and reduce delay related to the connectivity type [Freda, ¶209].

Regarding claim 11, the combination of Chiu, in view of Freda teaches, the UE according to claim 8, wherein based on the packet being related to a request for sidelink CSI feedback, a resource in which the feedback information is transmitted is selected within a latency bound. (The rationale applied to the rejection of claim 4 is hereby applied to the rejection of claim 11 in addition to the motivation to combine the applied references.) 

s 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu, in view Freda as applied to claims 4 and 11 respectively above, and further in view of Ohtsuji et al. US 2019/0029029 (hereinafter Ohtsuji).
Regarding claim 5, the combination of  Chiu, in view of Freda teaches the method according to claim 4, with respect to setting a latency bound [See the rejection of claim 5 above], but does not explicitly teach wherein the latency bound is received via a higher layer signaling from the another UE.
However, Ohtsuji teaches wherein the latency bound is received via a higher layer signaling from the another UE [Ohtsuji ¶62-¶63 (the low-latency activation mode information is sent from another UE as higher layer signaling in the form of RRC signaling)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Chiu, in view of Freda, indicating that the latency bounds may be set for feedback, with the teachings of Ohtsuji, indicating that the low-latency information is sent from another UE using higher layer signaling. The resulting benefit would have been the receiving of the information by a UE from the another UE may help to reduce power consumption of the receiving UE [Ohtsuji ¶90].

Regarding claim 12, the combination of Chiu, in view of Freda and Ohtsuji teaches the UE according to claim 11, the latency bound is received via a higher layer signaling from the another UE. (The rationale applied to the rejection of claim 5 is hereby applied to the rejection of claim 12 in addition to the motivation to combine the applied references.)
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONNIE V SWEET whose telephone number is (571)270-3622. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/LONNIE V SWEET/               Primary Examiner, Art Unit 2467